Federal Medical Center, Devens
Health Services

Form: Inmate Request for Compassionate Release Consideration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO: Co Fo DATE: :

MEDICAL SOCIAL WORK April 13, 2020

- FROM (print): | oe - REGISTER NO
-. _ gpoherty Kushime 09728-070

Signature: ( — . UNIT: Camp (I-Unit)

instructions: In order to be considered for Compassionate Release, you: must complete. ‘this form and send it to the Medical Social.
Worker.-. The information will be used to determine if your request | for. Compassionate Release meets the minimum guidelines for

“consideration, as. referenced i in the Program “Statement 5050:50; Compassionate Release/Reduction i in Sentence. The Social Worker

will meet swith you regarding your request if further information is needed,

Check: the category you are requesting Compassionate Release Consideration: (only one per request)

 

LL
7 oO Request based on Medical Circumstances ..
Oo. : Medical Terminal (estimated tife expectancy of 18 months or less) _
O. " Medical Debilitated (completely disabled, unable to perform activities sof daily living and ‘d totally confined to abed or

- chair OR.only capable of limited-sélf-care and confined.to a bed or chair more than 50% of wakin ig hours)

o Request based on Non-Medical- ‘Circumstances-Elderly Inmates
- O. Request t based on Elderly Inmates over 65 with Medical Conditions who. have served more than 50% of sentence

Oo. Request: based on inmates age 65. or ‘older who. have served the greater of 10 D years. or 1% of the term wof ‘imprisonment .

_to- whieh the. inmate was sentericed a :
“oO ‘Request based:on Elderly Inmates over'70 who have: served: 30° yeats or more cof their term, of imprisonment, ne

a (offense that’ occurred on or after November lL: 1987)
oO ‘Request based. on Death or Incapacitation. of: ‘the! Family] ‘Member: Caregiver ivhere yoil ate a the ‘only caregiver ‘for your minor child

/ equest t based on. Incapacitation. ofa Spouse. or: Registered Partner where you. are. the only available caretaker.
Request| based. on extraordinary or. compelling circumstances

  
 
 

   

Qo Explain the extrasréinary or ‘compelling cirouinistantes, “which heould not have: been foreseen at the: time
wie! o of your sentencing you believe warrant. Compassionate Release consideration. Continue on back, if
lo necessary. ‘Mr. Kushimo is ‘seeking. immediate release. to. home. confinement. xesulting
= from: the’ COVID-19 outbreak. (See attachment). Vk

Be Explain your-proposed. Release Plans and continue on back i if necessay. “The information shoul

: .. jriolude the following. detailed. information: 2.77/08 6.27: ne : wos
‘Addiess.and-phone1 number’ ‘of where-you plan: to lives
240° Massachusetts: ‘Ave. | 1 “Providence. Rhode. ‘slat 02908...

2. Your family: ‘Supports in the’community.
He has. the. family. support, of ‘his. ‘wife ‘end ‘9. ‘adult. shilécen} ages he ai 19.

: 3 . Hove you'plan to ‘cover: “YOUr “medical. expenses’ ‘and “Support yourself, . : Ten.
ver and: itedical - ‘expenses. and: :support: thraugh:, suitable, gzinfl blown

“Wis é. continued: health treatment and’ ‘services Will be ieceived:. .
Transportation. froin the: Cam, to. is’ Mesidence. would: be. provided byt ‘tis: ife:

 

       
    
        
  
    
  

  

  
 

 

   
    
 

- Seusicv Li a
Gand inmate’s € Central Fi; and ihe orginal

   

 

wih the ia oe ‘We socker
, Scone ‘2019. |
are : e079

 
_ DOHERTY KUSHIMO #09728-070
REQUEST FOR COMPASSIONATE RELEASE ATTACHMENT

Extraordinary and Compelling Circumstances

I, Doherty Kushimo ("Mr. Kushimo"), a 58 year old African
American male, respectfully requests. to be considered for immediate
release to home confinement for the remainder of his sentence due
to the serious health risks regarding the COVID-19 virus. Without
getting into explicit details, it has been strongly - in some cases
mandatorily - advised by the CDC and federal and local authorities
that everyone practice social distancing due to COVID-19 being
highly contagious and deadly. e to the close confinement of the
living conditions at the Camp, CovilD-19 would spread quickly
throughout if. it is somehow introduced into the Camp. IIndeed, if
COVID-19 is somehow introduced into the Camp, it would be the
-equivalent .of someone sick with COVID-19 coming into your home and
sealing. the doors and windows behind them; social distancing is
impossible and no one detained can leave.

_ The BOP is currently using seven criteria to place inmates
in home confinement: (1) The primary offense is not violence, sex
offense, or terrorism; (2) the inmate has no detainer; (3) mental”
health care level is less than IV; £83 PATTERN score is minimum;
(5) BRAVO score is low or minimum; (6) the inmate has completed at
.. least 50% of his sentence; and (7) no incidents in the past 12

months. Do,

Mey Kushimo satisfies all but one of the criteria: (1) Mr.

Kushimo's fraud offense is non-violent and there is no history of
violence in his record; (2) he has no detainers; (3) his mental
health care level is less than IV; (4) his PATTERN score is
‘minimum; (5) his BRAVO score is minimum; (6) he has not served 50%
‘of his sentence, however, he humbly prays for consideration; and
(7)-he has'no incident reports. It is also noted that Mr. Kushimo
- previously spent nearly five years on pre-trial home detention

- exhibiting impeccable compliance. _

Respectfully submitted,

By

 

_ DOHERTY KUSHIIMO
Office of the Attornep General
Washington, B.C. 20530

 

March 26, 2020

MEMORANDUM FOR DIRECTOR OF BUREAU PRISONS

FROM: “THE ATTORNEY GENERAL LW Py

SUBJECT: Prioritization of Home Confinement As Appropriate in Response to

COVID-19 Pandemic

'
Ww

./ Thank you for your tremendous service to our nation during the present crisis. The current
vgs situation is challenging for us all, but | have great confidence in the ability of the Bureau of Prisons
(BOP) to perform its critical mission during these difficult times. We have some of the best-run

“un srisons-in-the-world-anid-1-dm_confideat-in-our-ability-to-Keep inmates in-our prisons 25 sale 6
-. _ pdssible from the pandemic currently sweeping across the globe. At the same time, there are some -
“s aterisk inmates who aré non-violent and pose minimal likelihood of recidivism and who might be
safer serving their sentences in home confinement rather than in BOP facilities. | am issuing this -
“Memoranduin to ensure that we utilize home confinement, where appropriate, to protect the health

   
   
    
 

arid safety of BOP personnel and the people in our custody.

PRANSEER OF INMATES TO. HOME _CONFINEMENT WHERE
 KPPROPRIAT! EASE THE RISKS TO THEIR HEALTH

a -'of BI the prison population and keep inmates safe is the ability to.

grant certain eligible prisoners home confinement in certain circumstances. 1am hereby directing
“: “yi to, prioritize the use of your various statutory authorities to grant home-confinement for inmates .

‘seeking trarisfer in connection with the ongoing COVID-19 pandemic. Many inmates will be safer

© ~“One’of BOP’s tools to manage

us “in BOP facilities where’ the population. is controlled and there is ready access to doctors and _
- + medical care. But for some eligible inmates, home confinement might be more effective in
"protecting. their health: og

"2 In assessing which. inmates . should -be’ granted home confinement pursuant to this
* ¢*Mentorandum, you are‘ to consider the totality of circumstances for each individual inmate, the
Ys -statutory - requirements for home ‘confinement, and the following non-exhaustive list of
“ui egiserétionary factors: So oO a

 

° ‘ on “° The age and vulnerability of the inmate to COVID-19, in accordance with the Centers: :
oer -, for:Disease Conttol and Prevention (CDC) guidelines; I .

   
Memorandum from the Attorney General Page 2

Subject: Prioritization of Home Confinement As Appropriate in Response to COVID-19
Pandemic

« The security level -of the facility currently holding the inmate, with priority given to
inmates residing in low and minimum security facilities,

© The inmate’s conduct in prison, with inmates who have engaged in violent or gang~
related activity in prison or who have incurred a BOP violation within the last year not
receiving priority treatment under this Memorandum; ‘

-¢ The inmate’s score under PATTERN, with inmates who have anything above a
_minimum score not receiving priority treatment under this Memorandum;

* Whether the inmate has a demonstrated and verifiable re-entry plan that will prevent
recidivism and maximize public safety, including verification that the conditions under
which the inmate would be confined wpon release would present a lower risk of

“contracting COVID-19 than the inmate would face in his or her BOP facility;

- 9+ The inmate’s crime of-conviction, and assessment of the danger posed by the inmate to
‘the community. Some offenses, such as sex offenses, will render an inmate ineligible

oy nti... ofor..home..detention... _Other..serious_offenses..should..weigh. more. heavily. .against_.....
“=. * < ‘conisideration.for home.detention. °° .

   

“Suntec In addition.to considering these factors, before granting any inmate discretionary release,
the. BOP’ Medical: Director, or ‘someone he’ designates, will, based on: CDC guidance, make an.
‘assessment of thé inmate’s risk factors for severe COVID-19 illness, risks of COVID-19 at the - .
_”: inmiate’s prison facility, as well as the risks of COVID-19 at the location in which the inmate seeks
"= home'confinement. We should not grant ome confinement to inmates when doing so is likely to -
incréase their risk of contracting COVID-19. You should grant home confinement only when BOP

has determined—based on the totality of the circumstances for each individual “inmate—that
transfer-to homé confinenient is likely not to increase the inmate's risk of contracting COVID-19. .

   
  

   
 
  
 
  

 

 

also _ While we have an obligation to protect BOP: personnel and the people in BOP custody, we
‘also have an obligation to protect the public. - That means we cannot take any risk of transferring

--?ingriates to. home confinement that will contribute to the spread of COVID-19, or put the public at
\ tisk-in other, ways’ 1 am ‘therefore directing you.to.place any inmate ‘to whom you grant home
:-: . confinement ina mandatory 14-day quarantine period before that inmate is discharged from a BOP
“c*. facility to home confinement. Inmates transferred to home confinement under this prioritized .
“"- "process should also. be’ subject to location monitoring services and, where a court order is entered,
-<be-subject to-supervised release. | De

  
 
 
  

es We must do the best we can to minimize the risk of COVID-19 to those‘in our custody,
-” <“while’also minimizing the risk to the public, I thank you for your service to the country and
assistance in implementing this Memorendum..
Office of the Attarnep General
Washington, B.C. 20530

 

April 3, 2020

7 MEMORANDUM FOR DIRECTOR OF BUREAU OF PRISONS

“FROM: = THE ATTORNEY cen (Por __

_ | SUBJECT: . °

Increasing Use of Home. Confinement at Institutions Most Affected by

COVID-19 .

“The mission of BOP is to administer the lawfil ptinishments that our justice system

Leo ‘imposes. Executing. that mission.imposes-on: Us-a ‘#-profound obligation-t to-protect-the-health and: -
we safety of: all, inwtiates. :

 
    
 

Last week, I ditected. the. Bureau of: Prigons to prioritize the use‘of home confitretnent as-a
|. fo’ -conibiitting, thé dangers that COVID+19: poses to ur vuliietable itimates, while ensuring .
“we successfully discharge « our duty to protect the public, I applaud the substantial Steps you have.

already. taken'@ on that. front with, respect. to ‘the vulnerable’ inmates who qualified for homie.

- Asy you. ia we are experioncing sii grit it fica levels of infection at several of our r facilities,

 

. : 7 on eee. a addition; the CARES Act now atithorizes: me‘to expand the: cohort. of inmates wih
ae * gat be: considered for home release “upon my Feting 0 that emergency: conditions a are mail

 
-. Your’ asséssment. of these ‘inmates should: ‘th

ce OW which h COVID:L 193 is thaterially affecting’ their “opeiations

Memorandum from the Attorney General Page 2
Subject: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19

While BOP has taken extensive precautions to prevent COVID-19 from entering its
facilities and infecting our inmates, those precautions, like any precautions, have not been perfectly
successful at all institutions. I am therefore directing you to immediately review all inmates who
have COVID-19 risk factors, as established by the CDC, starting with the inmates incarcerated at
FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where you determine that
COVID-19 is materially affecting operations. You should begin implementing this directive
immediately at the facilities I have specifically identified and any other facilities facing similarly
serious problems. And now that I have exercised my authority under the CARES Act, your review
should include all at-risk inmates—not only those who were previously eligible for transfer.

For all inmates whom you deem suitable candidates for home confinement, you are _
. directed to irnmeédiately process them for. transfer’ ‘and then’ inimediately ‘transfer them following a
oo 14-day quarantine at an appropriate BOP facility, or,.in appropriate cases subject to your case-by-

case discretion, in the residence to which the: irimate is being transferred. It is vital that we not
inadvertently contribute:to ‘the spread of COVID-19 by transferring inmates from our facilities.
© guided by the factors in my March 26
ith asuitable confiriement plari will generally
ier than continued detention at institutions‘in

 

   
   
   

| : » Metiorandum; understanding; though, that i
i. be appropriate: candidates. for homie confi

 

 

 

 
Memorandum from the Attorney General ; Page 3
Subject: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19

The last thing our massively over-burdened police forces need right now is the
indiscriminate release of thousands of prisoners onto the streets without any verification that those
prisoners will follow the laws when they are released, that they have a safe place to go where they
will-not be mingling with their old criminal associates, and that they will not return to their old
ways as soon as they walk through the prison gates. Thus, while I am directing you to maximize
the use of home confinement at affected institutions, it is essential that you continue making the
careful, individualized determinations BOP makes in the typical case. Each inmate is unique and
each requires thé same individualized determinations we have always made in this.context.

ol believe strongly that we should do everything we can to protect the inmates. in our care,
but that -we must do so in a careful and individualized way that remains faithful to our duty to
- protect the public and the law enforcement officers who protect us all.

 
